 

Exhibit 10.1

 

FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

Fourth Amendment (this “Amendment”) dated as of October 7, 2019 to the Executive
Employment Agreement (the “Agreement”) dated October 13, 2015, as amended, by
and between Checkpoint Therapeutics, Inc. (the “Company” or “Checkpoint”) and
James F. Oliviero III (“Oliviero”). All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Agreement.

 

WHEREAS, on October 13, 2015, Oliviero received a grant of 1,000,000 restricted
shares of Checkpoint common stock, $0.0001 par value (the “Shares”);

 

WHEREAS, on September 27, 2016, Oliviero and the Company entered into a first
amendment to the Agreement, effective as of such date, to amend the vesting
schedule of the Shares;

 

WHEREAS, on December 15, 2016, Oliviero and the Company agreed to further amend
the vesting schedule of the Shares in the Agreement;

 

WHEREAS, on January 30, 2018, Oliviero and the Company agreed to further amend
the vesting schedule of the Shares in the Agreement;

 

WHEREAS, the Company believes that it is in its best interest to further amend
the vesting schedule in the Agreement; and

 

WHEREAS, the Company and Oliviero have agreed to amend the Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties agree as follows:

 

1.Amendments.

 

Section 3.4.3 of the Agreement, as amended, with regard to the Shares shall be
amended by deleting the following vesting schedule:

 

Vesting Date   Number of Shares Vested The earlier to occur of: (A) October 13,
2019 or (B) the termination of Executive’s (as defined in the Employment
Agreement) employment as a result of his death or Disability (as defined in the
Employment Agreement)   361,111 October 13, 2019   83,333 The later to occur of:
(A) the Company’s achievement of a fully-diluted Market Capitalization (as
defined in the Employment Agreement) of $500,000,000 or (B) April 1, 2019,
provided, however, that should Executive’s (as defined in the Employment
Agreement) employment with the Company terminate as a result of his death or
Disability (as defined in the Employment Agreement) and prior to such
termination or within four months of such termination (as provided by Section
4.5.4(iii)), any Market Capitalization milestone is achieved, the respective
Shares for such achieved Market Capitalization milestone(s) shall immediately
vest and become non-forfeitable.   111,111 The later to occur of: (A) the
Company’s achievement of a fully-diluted Market Capitalization (as defined in
the Employment Agreement) of $750,000,000 or (B) April 1, 2019, provided,
however, that should Executive’s (as defined in the Employment Agreement)
employment with the Company terminate as a result of his death or Disability (as
defined in the Employment Agreement) and prior to such termination or within
four months of such termination (as provided by Section 4.5.4(iii)), any Market
Capitalization milestone is achieved, the respective Shares for such achieved
Market Capitalization milestone(s) shall immediately vest and become
non-forfeitable.   111,111 The earlier to occur of: (A) the Company’s first
Corporate Development Transaction (as defined in the Employment Agreement) or
(B) the first FDA approval of a Company product or medical device   166,667 The
earlier to occur of: (A) the Company’s second Corporate Development Transaction
(as defined in the Employment Agreement) or (B) a second FDA approval of a
Company product or medical device   166,667

 





 

 

and inserting the following vesting schedule:

 

Vesting Date   Number of Shares Vested The earlier to occur of: (A) October 13,
2020 or (B) the termination of Executive’s (as defined in the Employment
Agreement) employment as a result of his death or Disability (as defined in the
Employment Agreement)   444,444 The later to occur of: (A) the Company’s
achievement of a fully-diluted Market Capitalization (as defined in the
Employment Agreement) of $500,000,000 or (B) September 1, 2020, provided,
however, that should Executive’s (as defined in the Employment Agreement)
employment with the Company terminate as a result of his death or Disability (as
defined in the Employment Agreement) and prior to such termination or within
four months of such termination (as provided by Section 4.5.4(iii)), any Market
Capitalization milestone is achieved, the respective Shares for such achieved
Market Capitalization milestone(s) shall immediately vest and become
non-forfeitable.   111,111 The later to occur of: (A) the Company’s achievement
of a fully-diluted Market Capitalization (as defined in the Employment
Agreement) of $750,000,000 or (B) September 1, 2020, provided, however, that
should Executive’s (as defined in the Employment Agreement) employment with the
Company terminate as a result of his death or Disability (as defined in the
Employment Agreement) and prior to such termination or within four months of
such termination (as provided by Section 4.5.4(iii)), any Market Capitalization
milestone is achieved, the respective Shares for such achieved Market
Capitalization milestone(s) shall immediately vest and become non-forfeitable.  
111,111 The earlier to occur of: (A) the Company’s first Corporate Development
Transaction (as defined in the Employment Agreement) or (B) the first FDA
approval of a Company product or medical device   166,667 The earlier to occur
of: (A) the Company’s second Corporate Development Transaction (as defined in
the Employment Agreement) or (B) a second FDA approval of a Company product or
medical device   166,667

 



2

 

 

2.Effect on the Agreement.

 

(a)       Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement” “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

 

(b)       Except as expressly amended, the Agreement and all other documents and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect.

 

3.Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of laws principles.

 



3

 

 

4.Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, Checkpoint Therapeutics, Inc. and James F. Oliviero III have
executed this Amendment to the Executive Employment Agreement as of the date
first written above.

 

  CHECKPOINT THERAPEUTICS, INC.       By: /s/ Michael S. Weiss     Michael S.
Weiss     Chairman of the Board of Directors             /s/ James F. Oliviero
III     James F. Oliviero III

 



4

 